 S.E NICHOLS SHILLINGTON CORP.189S. E. Nichols Shillington Corp.andRetail Clerks, Em-ployees Union, Local 1393, Retail ClerksInterna-tional Association, AFL-CIO. Case 4-CA-5533January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYployee Rosemary Stamm because of her union or other con-certed activities.At the close of the hearing, the partieswaived oral argument but thereafter submitted briefs in sup-port of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due consideration beinggiven to the arguments advanced by the parties, I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTOn November 8, 1971, Trial Examiner Paul Bisgyerissued the attached Decision in this proceeding. There-after,Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, S. E. Nichols Shillington Corp., Shillington,Pennsylvania, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's recommended Order.'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A 3) We have carefully examined the record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This proceeding, with allthe parties represented, was heard on August 10 and 11, 1971,at Reading, Pennsylvania, on the complaint of the GeneralCounsel issued on June 25, 1971,' and the answer of S. E.Nichols Shillington Corp., herein called the Respondent orCompany The question litigated is whether the Respondent,in violation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended,' discriminatorily discharged em-'The complaint is based on original,first,second, and third amendedcharges filed on April 13, 22, May 19 and June24, 1971,respectivelyCopies of these charges were duly served on the Respondent by registeredmail on the respective filing dates'Section 8(a)(1) of the Act makes it an unfair labor practice for anemployer "to interfere with, restrain,or coerce employees in the exerciseof the rights guaranteed in section 7"Insofar as pertinent,Section 7 pro-vides that "[e]mployees shall have the right to self-organization,to form,The Respondent,a Pennsylvania corporation with its prin-cipal office in Shillington,Pennsylvania,operates a retail dis-count department store at that location. In the regular courseand conduct of its business the Respondent's annual grosssales exceed$1million. It also annually purchases and re-ceives from outside the State goods valued in excess of$50,000.I find that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is conceded,and I find,that Retail Clerks,EmployeesUnion, Local 1393,RetailClerksInternational Association,AFL-CIO,herein called the Union, is a labor organizationwithin the meaning of Section2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. The EvidenceThis is another one of those familiar cases where the em-ployer is charged with attempting to stem the organizationaltide by unlawfully terminating the leader in the union move-ment, while the employer protests his innocence, insistingthat the discharge was motivated solely by legitimate businessreasonsOn the basis of the evidence presented, I find theallegations of discrimination sustained.1.Stamm's employment; the commencement of unionactivitiesRosemary Stamm was hired by the Respondent in Decem-ber 1970 as a cashier on the night shift.' Her hours were from5 to 10 p.m. Monday through Friday and from 1 to 10 p.m.on Saturday. In February 19744 Stamm was assigned addi-tional functions previously performed by Shirley Laman, thenight head cashier who left the Respondent's employ. Theseduties included verifying customer checks and charges; sup-plying cashiers with change; checking out registers; authen-ticating "voids"; releasing cashiers from their stations andseeing that receipts were brought to the office at the close ofthe business day; arranging for rest breaks; and training newcashiers. She was instructed in these functions by Jean AnnNyman, the head office cashier, who informed her that StoreManager Murray Jacobs was pleased with her performanceand thought that she was qualified to take on the indicatedjoin, or assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection11Section 8(a)(3), with certain qualifications not material herein, pro-hibits an employer, "by discrimination in regard to hire or tenure ofemployment or any term or condition of employment to encourage ordiscourage membership in any labor organization"Stamm also had responsibilities with respect to the operation of thecandy counter'Unless otherwise indicated, all dates refer to 1971195 NLRB No. 33 190DECISIONSOF NATIONALLABOR RELATIONS BOARDnew duties.' On April 7, Stamm was, nevertheless, summarilydischarged under circumstances related below.Because of her dissatisfaction with the wages, hours, andother working conditions in the store, Stamm discussed thesituation and the desirability of union representation with theemployees on the night shift. Receiving a favorable responsefrom a majority of those employees, Stamm on March 29telephoned the Union and advised its president of the em-Floyees' union interest The next day, Organizer Eugene Niss-ey visited Stamm at her home, gave her union authorizationcards and booklets, and instructed her in the technique ofsoliciting card signatures from employees About 4:30 in theafternoon, before she was scheduled to begin work, Stammarrived at the store and in the employee cloakroom succeededin securing 23 signed cards from employees as they arrivedfor work. Having thus exhausted her supply of cards, Nissleyon Monday, April 5, furnished her with more authorizationcards.2.The events of April 6On the morning of April 6, StoreManagerMurray Jacobsleft the store to attenda seminarin Lancaster, PennsylvaniaUpon learning this, Robert Soto,the managerof the leasedshoe department, telephoned Stamm at her home about 11:30a.m., informedher of Jacobs' absence and that he (Soto)6 andother day shift employees were interestedin having a unionand suggested that she come to the store. Accordingly, aboutnoontime, Stamm arrived there and proceeded to solicit cardsignatures at the snack bar and work stations from em-ployees, some of whom Soto indicated were likely prospects.When discussing the Union with clerks in the selling areas,Stammcredibly testified without contradiction, she was care-ful that there were no customers around to be waited upon.Sotoalso engagedin this organizational effort, securing anumber of signed cards which he turned over to Stamm. Bythe time Stamm left the store that afternoon she had collected25 to 30 signed cards.In the course of the foregoing activities some 10 to 15employees gathered in the receiving room which is separatedfrom the public areas of the store. Several of these employeeshad left their work stations on the selling floor to be presentwhile others were in the receiving room or were passingthrough in connection with the performance of their regularduties. Probably other employees on their lunch period werealso there. The number in the group at any particular time,however, varied as some left and others entered the room.Whether or not Stamm and Soto deliberately convened thismeeting and invited employees to attend,' it is quite clear thatthey were responsible for it. Manifestly, there was nothingsecretive about thismeetingwhich appears to have been morein the nature of a question and answer period where Stammand Soto explained the advantages of unionization in re-sponseto questions put to them. Thismeetinglasted 10 to 20minutes and no employee was reprimanded for leaving his or'These findingsare basedon the persuasive testimony of Stamm andSharon DeLong, who was a cashier during Stamm's employment NeitherJacobs' denial that Stamm wasassignedhead cashier functions nor Nyman'sdenial of knowledge that Stamm was performing them impresses me ascoming from candid witnesses Moreover, it is hardly likely that DeLong,who is still in the Respondent's employ, would bear false testimonyagainsther employer and thus invite its ill willGeorgia Rug Mill,131 NLRB 1304,1305, in 2Soto had previouslyexpressedhis reluctance to become involved in theunion movement when Stamm sought his support andassistancein organiz-ing the day shift employees'In view of my findings and conclusions, it is unnecessary to determinewhether Stamm and Soto had actually assembled these employees whichthey denied they did in contradiction of other testimonyher work station unattended. After this meeting, Stammresumed her solicitation in the store until her departure aboutIor 1:30 p.m.The above events were promptly reported the same after-noon to the Respondent's executive offices in New York andthen to Store Manager Jacobs while he was still in Lancaster.The testimony relating to these reports was given by Jacobs,the only witness produced by the Respondent, and is as fol-lows:While still in Lancaster Jacobs received two telephonecalls, urging him to return to the store immediately becausethere were "meetings and disruptions." One call was fromAlma Dietrich, then an employee in the Shillington storeoffice, who simply relayed a message to Jacobs that he waswanted back in the store. The second call came from GeraldHolt, the area supervisor of ladies', men's, and children'swear departments. Holt works out of the New York officesand occasionally visits the Shillington store. Stating that hewas making the call on behalf of Company President Rosen-baum, Holt told Jacobs that he should immediately return tothe store because "all hell was breaking loose-or somethingto that effect"; that union organization "meetings" were be-ing held in the back stockroom; that employees were off thefloor; and that store operations were being disrupted. Al-though earlier in his cross-examination Jacobs denied thatHolt mentioned that Stamm or any other person was involvedin the organizational activities or attended "the meetings" orthat Stamm solicited cards or discussed the Union in thestore, he later testified that Holt told him that Soto "wasbehind" the union organizational drive and was at the meet-ing.As for Stamm's union activity, so Jacobs testified, he firstlearned about it after he returned to the store from Lancasterand was unhappy with this development. However, in subse-quent testimony, Jacobs stated that Holt informed him in theabove telephone conversation that Stamm and Soto were thetwo "principals" who "were leading the meetings " Concern-ing the reports of the above episode made to the Respondent'sexecutive offices in New York, Jacobs testified that in thesame telephone conversation Holt advised him that he hadpreviously conveyed the information to President Rosen-baum in New York after Juanita Wentzell, an area supervisorwho was then visiting the store, called him at home andapprised him of the situation.Jacobs further testified that after the second telephone callhe left Lancaster, arriving at the store between 3:30 and 4 inthe afternoon, at which timeStamm andSoto had alreadygone. He also testified that he then received reports from hisassistant managers, Wentzell, and several employees, that inhis absence Stamm and Soto had been "conductingmeetingsin the stockroom" and that employees were off the floor.'However, he testified, his informants did not furnish him withdetails regarding the meetings and dislocations or the dura-tion of the employees' absence from their work stations. Ad-mittedly, Jacobs did not reprimand any employee for leavinghis or her station to attend a meeting. In fact, he deniedknowing who attended the meeting except the two "prin-cipals,"Stamm and Soto. Furthermore, there is no direct,convincing testimony that Stamm's and Soto's union solicita-tion and discussions in the store caused any serious disruptionor dislocation of store operations. Indeed, if they did, it isdifficult to understand why the persons in charge of the storein Jacobs' absence or other supervisors did not take measuresAccording to the testimony of DeeDee Schillermann, the manager ofthe ladies' and girls' wear department, she told one or two girls in herdepartment that Stamm and Soto wanted to talk to them in the receivingroom This information was passed on to other employees in this depart-ment Schillermann and apparently other employees in that departmentjoined the group in the receiving room S.E.NICHOLS SHILLINGTON CORP.to halt such conduct.According to the head office cashier,Jean Ann Nyman,who unquestionably was unsympathetic tothe union organizational campaign,testified that when shereported the afternoon happenings to Jacobs,he simply com-mented"Don't worry about it. These things happen."In the evening(April 6),Stamm came to work as usual.However,according to her uncontroverted testimony, whichI credit,Jacobs personally kept her under surveillance, fol-lowing her wherever she went,including to the door of theladies' room. She further credibly testified without contradic-tion that, while working at her cash register, one of thesecurity guards approached her, patted her clothes pocketwhich contained union cards, and cautioned her that she"better not let Mr.Jacobs see[the cards]....He's watchingyou." Nevertheless,during her break at the snack bar Stammsecured additional signed cards from a few employees.3.The involvement of the New York office in Stamm'sdischargeIt is disputed that the Respondent's executives in the NewYork offices, including President Rosenbaum,Executive VicePresident Manfred Brecker,and Vice President Keller, werefully conversant with Stamm's and Soto's organizational ac-tivity in the Shillington store during the afternoon of April6.Later in the evening Jacobs received a long distance tele-phone call from Brecker in New York to discuss the subjectof discharging Stamm.'Jacobs gave the following account ofthis conversation:"Brecker asked Jacobs whether he hadbeen aware of Stamm's organizational activity.When Jacobsresponded in the negative,Brecker retorted that he "was veryremiss as store manager in not having knowledge of some ofthese things that went on under-[his] roof." In discussingStamm's employment status, Brecker pointed out that shewas a security risk who had previously confessed to givingunauthorized discounts and taking candy for her own use.Jacobs further testified that, although Area Supervisor Katzhad 3 weeks before Stamm'sdischarge advised him thatStamm was a security risk,this was the first time he learnedthe details.The facts of this accusation will be later consid-ered.According to Jacobs,the final discharge decision was madethe following day, April 7.It is clear that the decision ema-nated from the New York executive offices and that Jacobs'participation was apparently to agree that this action was"long overdue."Jacobs conceded that he did not initiate thedischarge,even though as store manager he had the power toterminate store employeesJacobs testified that on April 7 Vice President Kellervisited the store and instructed him to discharge Stamm. Hefurther testified that Keller told him that"the biggest reason"for Stamm's dismissal was the fact that she was a securityrisk,adding another reason that "to a great extent" shecaused disruption of the store operation the day before when"most of the staff"left their work stations to attend theorganizational meeting. Admittedly, Stamm was never giventhe opportunity to answer these charges.'It appears that Soto was discharged by his employer,the lessee of thestore's shoe department,on April 6 or 71°Brecker did not testify,nor did any other company executive in theNew York office1914. Stamm's discharge on April 7;the Respondent's reasonsasserted at the hearingOn April 7, at 5 p.m., Stamm reported for work on herregular shift.While hanging up her coat in the cloakroom,she was paged over the intercommunication system to go tothe office.There she met Jacobs who asked her to enter theconference room.Stamm expressed her reluctance to do so,stating that anything Jacobs had to say to her could be saidin the office.This evoked Jacobs'angry response that hehoped she had a good lawyer.Stamm,nevertheless, pro-ceeded to the conference room where Jacobs told her thatcompany rules did not permit the employment of relativesand that she therefore had to go. Stamm protested her selec-tion and pointed out that she had been in the Company'semploy longer than her sister-in-law,Linda Stamm.Besides,Stamm noted,a sister and brother,Susie and Mike Warner,were then working in the store.Jacobs answered that this wasnone of her business and Stamm walked out of the conferenceroom and went to the snack bar."At the snack bar, Stamm heard the Warners being paged.A few minutes later the Warners left the conference room.SusieWarner was in tears when her brother approachedStamm and accused her of causing Susie's discharge."Stammdisavowed responsibility.At the hearing, Jacobs admitted telling Stamm that she wasbeing separated because of the Company's"no relative" rule.However,he testified that this was not the true reason. Whenquestioned why he gave Stamm a false reason,Jacobs testifiedthat he was "a coward";that he "didn'twant to start acommotion by going into details"; and that he"thought thebest way to solve the situation was to invoke the relationshiprule."However, this leaves unexplained the separation ofSusieWarner under this alleged rule except to suggest thatitwas prompted by a desire to lend an air of legitimacy toStamm's discharge."After staying at the snack bar for a short while, Stammmade a telephone call to Union Organizer Nissley and re-ported her discharge.Thereafter,when Area Supervisor Holtbegan to follow her in the store, Stamm invited him to walkwith her.Holt then told her that he had to ask her to leave,adding that she knew why;that"[t]here's things going on"in which he did not want to get involved;that she was a "goodworker"and "a nice person";and that it was "nothing per-sonal." Stamm agreed to leave, and Holt took her to the snackbar and bought her a soda.while there, Vice President Kellerapproached and angrily reminded Holt that he had directedhim to get Stamm out of the store. Holt answered that Stammwasn'tdoing anything and was going to leave peacefully assoon as she finished her soda. Keller remained at the snackbar until Stamm departed.Although the discharge decision obviously originated inthe Respondent'sNew York executive offices, Jacobs was theonly management witness to attest to the asserted underlying11The foregoing findings are based on Stamm's testimony Jacobs did notcontradict Stamm's account except that he denied that he stated that hehoped she had a good lawyer I find Stamm to be a more credible and candidwitness than Jacobs who demonstrated his unreliability, among other things,in his highly dubious testimony regarding the reasons for Stamm's dischargediscussed below" Stamm testified that she later learned that Susie Warner was trans-ferred to the Antietam Valley store No contradicting testimony was ad-duced" Accordingto the undisputed testimonyof employeeDeLong, at acompany meeting of employees on April 7 or 8, a mamagement official alsostated,in answer to an employee's question,that Stamm was terminatedbecause of the company rule prohibiting the employment of relatives ofemployees 192DECISIONSOF NATIONALLABOR RELATIONS BOARDreasons for this action, namely, Stamm was a security risk;she caused a disruption of store operations on April 6; andher repeated unauthorized absences from her regular ca-shier's post at the checkout counter. As for Stamm's pur-ported designation as a security risk, the undisputed facts arecontained in Stamm's following testimony: In accordancewith her agreement noted in her employment application,Stamm submitted in January to an interview and polygraphtest conducted by Lincoln Zohn for the Respondent. Afterpreliminary interrogation and testing, the examiner told herthat because of her nervousness no valid results could beachieved and that therefore he would forego the polygraphtest. In the interview, Stamm freely admitted that at one timewhile cleaning up candy shelves, which was one of her as-signed duties, she found a half-empty bag of candy. Aftermaking an appropriate notation in a markup book, she sharedthe candy with several cashiers. The examiner expressed hisopinion that this was not stealing. Stamm also told him thatshe once gave an unauthorized discount. The examiner as-sured her that these admissions would not affect her job andthat she need not worry. At the examiner's request,'she signeda statement containing her admissions and the interviewended. Nothing was said to her thereafter concerning her actsin question or the necessity for taking another polygraphtest.14As indicated above, Jacobs testified that on April 7, whenhe was instructed by Vice President Keller to terminateStamm, he was advised that Stamm's being a security risk was"the biggest reason" for this action. Jacobs further testifiedthat about 3 or 4 weeks before the discharge, he was orallyinformed by Area Supervisor Katz for the first time that shewas a security risk but that he was given no details regardingthe basis for this designation. Under cross-examination, itdeveloped that at that time he was given a list of about halfa dozen "[s]ecurity risk employees that were scheduled fordismissal" and that all but Stamm were discharged beforeApril 6. When questioned why she was retained during the3 or 4 week period, Jacobs testified that it was to keep herunder surveillance "as a means of leading us to other em-ployees who might be involved with her." Yet, since Jacobsconcededly was not informed why Stamm was considered asecurity risk, her asserted retention for surveillance purposeswhile the other listed security risks were discharged is highlyquestionable.Moreover, although Jacobs admitted that hehad no evidence that Stamm had repeated the alleged offenseswhich made her a security risk, she was nevertheless subse-quently discharged.The transparency of the security risk reason for Stamm'stermination requires no further discussion. Indeed, the Re-spondent in its brief realistically discounts the security riskground in observing that "the polygraph report, while justify-ing unusual surveillance, did not produce anything of sub-stance against Stamm." As for my appraisal of Jacobs' tes-timony, I do not believe that the Respondent ever regardedStamm a security risk or that she was kept under surveillancefor that reason.With respect to Stamm's asserted disruption of store opera-tions on April 6, this has already been discussed earlier in thisDecision. Turning then to the final reason for Stamm's dis-charge, her alleged unauthorized absences from her assignedstation at the cash register, the Respondent presented such adismal picture of her neglect of duties which, if true, leaves" At the hearing, the Respondent's counsel stated that one ground fordischargingStammwas theCompany's belief thatshe wasa security riskbecause ofher refusal to submit to a polygraph examination.However, notonly was noevidence presented to substantiatethis assertion, but the recordestablishes the contrary to be the factone perplexed why it had not gotten rid of her sooner."Moreover, if she were actually guilty of these derelictions,and they really prompted the discharge, it is incomprehensi-ble why Jacobs should have failed to inform Stamm at herdischarge interview of such fact.In any event, Jacobs recited the following account ofStamm'sneglect of duties: For at least several weeks beforeher dismissal, Stamm failed to perform her job at the cashregister. She would wander around in the store, requiring him"frequently" to page her to return to her register at the check-out counter. This happened approximately three times anevening, despite the fact that he had admonished her that herbusinesswas to be at her register and not to leave it exceptfor breaks and "under ... [his] direction." As time went on,Jacobs'warningsto Stamm became more severe. He probablyverbally warned her four or five times but could not remem-ber the nature of those reprimands. On some occasions of herabsences from her register, he asked her for the reason shewas away but could not recall the most recent date of suchinquiry. However, he recalled that when he found Stamm inthe shoe department a week before her discharge, he ques-tioned her about her absence and ordered her to return to herregister. Jacobs testified that he kept no written record ofStamm's repnmands or unauthorizedabsences;nor did hehave records of any employee's performance.16Also testifying on the Respondent's behalf was Jean AnnNyman, the head office cashier, whom I find was hostile tothe Union" and inclined to gross exaggeration. She testified,in substance, that her workdaybegan 8 o'clock in the morn-ing but she usually worked to 7, 8 or 9 o'clock in the eveningand thus had an opportunity to observeStamm'swork habitson the night shift. According to Nyman,Stamm was a finecashier until the middle of January when she began leavingher register to walk around the store or sit at the snack bar.Before Stamm developed these bad habits, she (Nyman) hadintended to recommend Stamm to Jacobs as a replacementfor the night head cashier who had left the Company's em-ploy. Nyman testified that she did not make the recommenda-tion because of Stamm's repeated delinquencies in "never"being at her register; that she wandered around in areaswhere she had no right to be and "constantly" had to becalled back; that for 2 or 3 weeks before her discharge, Stammwas called back to the register "several times" - "four or fivetimes, six, seven, eight,nine timesa night" - and, on occa-sions after returning, she would leaveagain, necessitating her" In its brief, the Respondent acknowledges the understandable doubtthat Stamm's neglect of duties really motivated her discharge Thus, thebrief states that "the employer knowing of her neglect for a long period oftime did not act on it previously, so that takenaloneitdoes not appear tobe the reason for discharge." However, itargues thatStamm's neglect ofduties "taken in conjunction with the disruption of store operations amplyjustifies discharge "11Becauseof the absence of written records of this nature, Jacobs in-dicated that the New York executive offices would have no knowledge ofStamm's performance1'Although not contended to be a supervisor within the meaning of theAct, Nyman enjoys a position of responsibility with respect to employeesAbout noon on April 6, in response to the Union's organizational drive,Nyman initiated and drafted a petition that the employees "did not wish tobe part of any Union organization" and thereafter solicited and securedsome 50 employeesignaturesShe also furnished employees advice on send-ing individual letters to the Union, requesting return of their previouslysigned authorization cards According to the testimony of DeeDee Schiller-mann, the department manager of ladies' andgirls'wear whom the Re-spondent produced as a witness, she and several other employees gaveNyman the withdrawal letters they had written to be forwarded to the Unionby certified mail, withoutaffixing postage stamps.The complaint, however,doesnot allege thatthe Respondent violated the Act by reason of Nyman'sconduct S.E.NICHOLS SHILLINGTON CORP.193being pagedagain;that throughout February and Marchseveral cashiers and office employees complained to her (Ny-man) about Stamm's absences; that she reported Stamm'sconduct and employee complaints to Jacobs who stated thathe would observe Stamm; and that one day in the middle orend of March, Nyman also spoke to Stamm about her wan-derings which griped employees with the result that her con-duct only worsened.The testimony of Carol L. McElwee, a former employeeand witness for the Respondent," was in thesame generalvein. According to her, Stamm was "frequently" in the shoedepartment and soft goods departmentareasin the rear of thestore,where she overheard conversations between Stammand Soto McElwee further testified that these conversationsoccurred at least once a night and sometimes more often; theStamm's wanderings began in December when Stamm wasfirst employed and remained away from her work stationsuntil paged to return; that she (McElwee) heard Stamm beingpaged at least every night with its frequency increasing astime went on; and that she (McElwee) on several occasionscomplained to management that Stamm was talking in therear of the store and was disturbing employees working there.Disputing the foregoing recitation of her derelictions,Stamm testified, in effect, that her absences from the registerwere in connection with the performance of her duties orwhen she was on a break and referred to three such incidents.One incident involved the handling of a refund about 4 weeksbefore her discharge. According to Stamm, she took care ofthe refund in the rear of the store, at Nyman's direction, whenJacobs paged her to return to the checkout counter to ap-prove a check. In the office, Jacobs reprimanded her forrunning around in the store. When Stamm explained herpresence in the rear of the store, Jacobs turned to Nyman whoanswered that she told Stamm to have somebody else handlethe refundThe second occasion she was paged, Stamm testified, waswhen she went to the ladies' room. As for the third incident,Stamm testified that she went to the jewelry counter after shewas called bya salesgirlto show her how to make out acharge; that while she was explaining the procedure, she waspaged, and that when Stamm informed Jacobs the reason forbeing at the jewelry counter, Jacobs told the salesgirl that ifshe needed assistance in preparing a charge, to go to theoffice Stamm also testified that she was never warned that sherisked discharge or other consequences if she persisted inabsenting herself from the register.Employee DeLong, who worked as a cashier near Stamm,substantially corroborated Stamm's testimony in various re-spects. She testified that Stamm was not absent from herregister too often, probably three or four times, but did notknow the purpose of those absences. She further testified thatStamm did not operate a register at times when she wasengaged in performing other duties, such as checking cou-pons, getting change for the cashiers or signing "voids" orcharges. In addition, DeLong denied that she ever com-plained about Stamm's absences from the register nor, to herknowledge, did the other cashiers complainFrom my appraisal of the testimony in the context of allthe circumstances related above, I find that the testimony ofJacobs and other company witnesses concerning Stamm'sdelinquencies was greatly exaggerated and beyond reasonablebelief. I seriously doubt that if her conduct were as bad as it" Although McElwee also enjoyed a position of responsibility over em-ployees while she was in the Respondent's employ, it is not urged that shewas a supervisor within themeaningof the Act She admitted that em-ployees tried to keep knowledge of the Union's campaign from her becausethey considered her unfriendly to the Unionwas pictured to be Jacobs would have retained her as long ashe did or that he would not have mentioned her shortcomingsat the time of her dismissal. Accordingly, I credit Stamm'sand DeLong's testimony. In any event, as I later conclude,whatever estimate the Respondent might have had ofStamm's work habits or performance, it did not enter into itsdecision to discharge her.5. Stamm's subsequent evictions from the storeOn April 10, Rosemary Stamm and her husband visited thestore to purchase a pair of shoes for their child. While theirchild was being fitted, Store Manager Jacobs approached andasked them to leave. When Stamm's husband protested thatthere was no reason for this request, Jacobs responded thatRosemary was a union organizer, and that he was going tocall the police unless they left. After Jacobs walked away, twosecurity guards informed the Stamms that Jacobs wantedthem out of the store. Asserting their constitutional right toshop in the store, the Stamms nevertheless departed.On April 15, pursuant to prior arrangement with the Un-ion's attorney, Joseph E. Organtini, constable of the Town-ship of Cumru, accompanied Rosemary Stamm and her hus-band on another visit to the store. The following isOrgantini's version as corroboratedin substantialrespects byRosemary Stamm. The Stamms first bought a carton of ciga-rettes at the tobacco counter and proceeded to the dry goodsdepartment. While Rosemary Stamm was examining a dresspattern, a security officer appeared and ordered the Stammsto leave the store. Organtini identified himself and inquiredwhether the Stamms had done anything wrong. When thesecurity officer answered that he was only acting on ordersfrom Jacobs, Organtini asked to speak to Jacobs and wasdirected to him at the front of the store. There, with theStamms standing nearby, Organtini introduced himself andstated that he accompanied the Stamms to the store at therequest of the Union's attorney. Organtini then inquiredwhether the Stamms had done anything wrong to be orderedout of the store. Receiving Jacobs' reply that RosemaryStamm had been discharged, Organtini asked whether thedischarge was for shoplifting, stealing or anything like that.Jacobs gave a negative response, adding that she was dis-charged because she was a union organizer. This elicitedOrgantini's expression of doubt that such activity was unlaw-ful.At that point, a town police officer appeared at the scene.Organtini advised the officer the purpose of his mission,which was to protect the Stamms' civil rights. Organtini thenstated that if the police officer wanted the Stamms to leavethey would do so peacefully. When Jacobs affirmed that thatwas his wish, the Stamms and Organtini left the store.Jacobs' account of this incident is essentially the sameexcept that he categorically denied telling Organtini thatRosemary Stamm was discharged because she was a unionorganizer.According to Jacobs, he said he wanted her toleave the store because she was "a known organizer." Con-cerning the reasons for her termination, he testified, he toldOrgantini that they were for "an infraction of the rules andwe were not permitted to employ relatives in the store." Aspreviously indicated, Jacobs did not impress me as a reliablewitness.Organtini's testimony, corroborated by RosemaryStamm's, was very persuasive, and I accordingly credit it. Inany event, even were Jacobs' testimony credited in this re-spect,my ultimate determination would be the same.Under cross-examination, Jacobs admitted that at the timeof the Stamms' eviction from the store, they had not causedany disruption of operations but that his action was taken "onadvice of counsel and other executives." There is also undis-puted testimony that 2 or 3 weeks later Rosemary Stammexperienced another ungracious invitation to leave the store. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDOn thatoccasion,she and a union organizer entered the storeand whiletheywere having a soda at the snack counter,Jacobs directedthem to leave,which they did.B.Concluding FindingsThe question whether anemployee was illegally dischargedbecause ofhis union activities is not susceptibleof easy deter-mination as it involvesan inquiry into the employer's state ofmind.In resolvingthisquestion, therefore,all the facts andcircumstances surrounding the separationmust be carefullyappraised with due recognitionbeing accorded to thesettledprinciple thatan employer may terminate an employee forany reason,good,bad, or indifferent, providedhe is not moti-vated byunion considerations.It isequally well establishedthat the existenceof a "justifiable ground fordismissal is nodefense if it is a pretext and not the moving cause."19From my analysis of the evidence, I am convinced thatStamm's dischargewas dictated by her leadership in the Un-ion's organizationaldrive and not by thereasonsadvanced bythe Respondent.As shown above, there can be little doubtthat theRespondent became aware of Stamm's unionactivi-ties on April 6, the day before hertermination, and that it didnot welcomethe prospectof its store being unionized. It isalso clear that,upon learning of Stamm's activities,the Re-spondent's executives in itsNew Yorkoffices promptly ini-tiated steps to terminate her the following day. In aconcededeffort toconceal the real reasonfor her discharge, StoreManager Jacobsfalsely informedStamm in her exit interviewthat he wassimplyenforcing a company rule prohibiting theemploymentof relatives of employees.However,when shepointedout thatshe had entered the Respondent's employbeforeher sister-in-law,and that a brotherand sister, Susieand Mike Warner,were then working in the store,Jacobsretorted thatitwas none of her business.The transparencyof the reason thus given to Stamm for her dischargeprobablyinduced Jacobsto retractit on the witness stand andacknowl-edge its pretextual nature.However,his explanationfor giv-ing Stamm a false reason- that he lacked thecourage to tellher the truth - only servesto cast graverdoubts on thepurity of the motivationunderlyingthe discharge. Not onlyam I unable to discern anything in the assertedly honestreasonsfor thedischarge requiringsecrecy or confidentiality,but the inexcusable extremeto which Jacobswent in dismiss-ing an innocent employee,Susie Warner, in an effort to lendan air of legitimacyto his purportedenforcementof the "no-relative" rule,"stronglysuggeststhatimpermissible consid-erations entered into the dischargedecision.Turning tothe discharge reasons urged at the hearing -that Stamm was asecurity risk,neglected her duties in fre-quently absentingherself fromher station at the cash register,and disrupted store operationson April 6, - I find that they,too, cannot withstand scrutiny.As found above,the Re-spondent actually never regarded Stamm as asecurity risk,eventhough Jacobstestifiedthat he was advised by VicePresidentKeller that thiswas "the biggest reason" for thedischarge. Indeed,in itsbrief, the Respondent concedes thatthe polygraph report "did not produceanythingof substanceagainst Stamm."As for Stamm's asserted neglectof duties,it isdifficult tounderstandwhy, if herconduct werereallyas intolerable asitwas picturedto be,she was retained in the Respondent'semployas long as she was, without even a warning that sherisked discharge unless she mended herways.The inescapa-'°NIL R.B v Solo Cup Company,237 F 2d 521, 525 (C A 8)30Apparently to make amends for the injustice done to SusieWarner, theRespondent subsequently reinstated her in its AntietamValley storeAsimilar offer was not made to Stammble answer for her retention is that actually she was not anunsatisfactory employee but that,by more than a strangecoincidence,she becamepersona non grataonly when herunion activities became known to the Respondent.Conceding that Stamm's derelictions do not appear to bea justifiable ground for her discharge in view of the Respond-ent's toleration of this conduct for a long period of time, theRespondent argues that Stamm's neglect of duties consideredin conjunction with her disruption of store operations onApril 6, nevertheless warranted the discharge.However, I amnot convinced that the Respondent believed that Stammcaused such a serious disruption in the store as to compel hersummary discharge in the middle of the workweek,withoutprior warning or desire to learn her versionof the April 6events. Significantly,neither the so-called disruption nor herasserted neglect of duties was even given to Stamm as a reasonfor her discharge; instead,Jacobs admittedly attempted tojustify his action to Stamm on the basis of a pretextual reason.Such a deliberate effort to hide the true motivating reasonclearly supports the inference that Stamm's alleged acts ofmisconduct are merely afterthoughts and that her dischargewas really inspired by her union activities."Weighing all the evidence including the timing and sum-mary nature of Stamm's discharge," the involvement of theRespondents's executives in New York in a disciplinary mat-ter ostensibly of local concern,the assignment of pretextuousreasons for the discharge,and the Respondent's purposefulefforts to conceal its real motive,I conclude that the Re-spondent discriminated against Stamm because of her unionactivity.Such conduct,I find,necessarily discouraged unionmembership in violation of Section 8(a)(3) of the Act andinterfered with,restrained,and coerced employees in the ex-ercise of their self-organizational rights in violation of Section8(a)(1) of the Act. The validityof these findings is buttressedby Jacobs'admission to Constable Organtini at the time ofStamm's eviction from the store on April 15 that she wasdischarged because she was a union organizer. Finally, evenassuming that Stamm's alleged neglect of duties and disrup-tion of store operations to some extent entered into the Re-spondent's decision to terminate her, I nevertheless find thata significant factor causing her discharge was her leadershipin the union movement and that therefore her dischargewould still be violative of the same provisions of the Act.29IV THE REMEDYPursuant to Section10(c) of the Act, asamended,I recom-mend that the Respondentbe orderedto cease and desistfromengaging in the unfair labor practices found and takecertain affirmative action designed to effectuate the policies ofthe Act.I have found that the Respondent unlawfully dischargedemployee Rosemary Stamm because of her unionactivity. Toremedy this violation, I recommendthat theRespondentoffer her immediate and full reinstatementto her former job,or if thatjob no longer exists,to a substantially equivalentposition,without prejudice to herseniorityor other rightsand privileges,and make her wholefor any lossof earnings" Winchester SpinningCorporation vNLR.B,402 F 2d 299, 306(C A 4), in whichthe court observed that "[w]here an asserted businessmotive is discredited or contradicted by substantial evidence, the Board isfree to treat it as pretextuous and infer discrimination on account of unionactivity "" NLRB. v Montgomery Ward & Co, Inc,242 F 2d 497, 502 (C A2), certiorari denied 355U.S. 829" N.L R B.vJamestown SterlingCorp.,211 F 2d 725, 726 (C A 2),Winchester SpinningCorporation v NLR.B., supra,304,N.L.R B v His-toric SmithvilleInc,414 F 2d 1358, 1361 (C A 3) S.E. NICHOLS SHILLINGTON CORP.195she may have suffered by reason of the discriminationagainsther, by payment to her of a sum of money equal to that whichshe normally would have earned from April 7, 1971, the dateof her discharge, to the date of the offer of reinstatement, lessher netearningsduring the said period. Backpay shall becomputed with interest on a quarterly basis in the mannerprescribed by the Board inF.W. Woolworth Company,90NLRB 289-294, andIsisPlumbing & Heating Co.,138NLRB 716 To facilitate the computation,as well asto clarifythe named employee's rights to reinstatement, the Respond-ent shall make available to the Board, upon request, payrolland other records necessary and appropriate for such pur-poses. The posting of a notice is also recommended.In view of the nature of the discrimination for union mem-bership and activity which "goes to the very heart of theAct,"24 there exists the danger of the commission by theRespondent of other unfair labor practices proscribed by theAct. Accordingly, I recommend that the Respondent be or-dered to cease and desist from in any other manner infringingupon the rights guaranteed employees in Section 7 of theAct.25Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondentis engagedin commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Rosemary Stamm to discourage membershipin and activities on behalf of the Union, the Respondent hasengaged andis engagingin unfair labor practices within themeaningof Section 8(a)(3) of the Act.4.By the foregoing conduct, the Respondent interferedwith, restrained, and coerced employees in the exercise oftheir statutory rights within the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor praciices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,as amended, I hereby issue the following recommended:26ORDERThe Respondent, S. E. Nichols Shillington Corp., Shilling-ton, Pennsylvania, its officers, agents, successors, and assigns,shall:1Cease and desist from:(a) Discouraging membership in Retail Clerks, EmployeesUnion, Local 1393, Retail Clerks International Association,AFL-CIO, or any other labor organization, by dischargingemployees or discriminatingagainst themin any other man-ner in regard to their hire or tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist theabove-named Union or any other labor organization, to bar-34N.L R B v Entwistle Mfg Co,120 F 2d 532,536 (C A 4)N.L.R B v ExpressPublishingCompany,312 U S 426, 433" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposesgain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a) Offer Rosemary Stamm immediate and full reinstate-ment to her former job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her, in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful in analyzing the amount of backpay due and the rightto reinstatement and employment under the terms of thisrecommended Order.(c) Post at its store in Shillington, Pennsylvania, the at-tached notice marked "Appendix."27 Copies of said notice, onforms provided by Regional Director for Region 4, after be-ing duly signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 4 in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.2811In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 4, in writing, within 20 days fromthe date of this Order what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselves.To form, join, or support unions.To bargain as a group through a representativethey chose.To act together for collective bargaining or othermutual aid or protection.WE WILL NOT discharge or lay off any employee orotherwise discriminate against him or her because of hisor her membership in, or activities on behalf of,RetailClerks, Employees Union, Local 1393, Retail Clerks In-ternational Association, AFL-CIO, or any other labororganization. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain, or coerce employees in the excercise of theirright to self-organization, to form labor organizations, tojoin or assist the above-named Union or any other labororganization, to bargain collectively through representa-tives of their own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment as au-thorized by Section 8(a)(3) of the Act.WE WILL offer Rosemary Stamm immediate and fullreinstatement to her former job, or if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniroity or other rights and privileges,and make her whole for any loss of earnings suffered byreason of the discrimination against herAll our employees are free to become,remain,or refrainfrom becoming or remaining members of Retail Clerks, Em-ployees Union, Local 1393, Retail Clerks International As-sociation,AFL-CIO, or any otherlabor organization,exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment as authorized by Section8(a)(3) of the Act.S.E.NICHOLS SHILLINGTONCORP(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, 1700 Bankers Securities Building, Walnut& Juniper Streets, Philadelphia, Pennsylvania, Telephone215-597-7601.